Case 4:21-cv-01549-JST Document 1-1 Filed 03/04/21 Page 1 of 5
                          Case 4:21-cv-01549-JST Document 1-1 Filed 03/04/21 Page 2 of 5


                                                                                                                                                      SUM-100
                                      SUMMONS                                                                                  FOR COURT USE ONLY
                                                                                                                           (SOLO PARA USO DE LA CORTE)
                                  (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:                                                                                                        ENDORSED
(AVISO AL DEMANDADO):                                                                                                          FILED
  SYNCHRONY BANK
                                                                                                                              JAN 2 8 2021
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                                 SUPERIOR COURT OF CALIFORNIA
                                                                                                                         COUNTY OF SONOMA
 CODY MOLICA
 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www,courtinfo.ca.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
 court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
  be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomla.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.govisellhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 iAVISO!Lc han demandado. Si no responde dentro de 30 dlas, la code puede decidir en su contra sin escuchar su version. Lea la informacien a
 continuacien.
    Tiene 30 DiAS DE CALENDA RIO despues de que le entreguen este citaciOn y papeles legates para presenter una respuesta pot escrito en esta
 code y hacer que se en/rogue una copia al demandante. Una carte o una llamada telefonlca no to protegen. Su respuesta por escrito thane que estar
 en format° legal correcto Si desea que procesen su caso en la carte. Es posible que hays un formulario que usted puede user pars su respuesta.
Puede encontrar estos formularios de la corte y mas informaciOn on el Centro de Ayuda de las Caries de California (www.sucorte.ca.gov), en la
 bibliateca de leyes de su condado o en la code que le quede mos cerca. Si no puede pager la cuota de presentadOn, pida al secretario de la cone que
le dé un formulario de exencidn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso pot incumplimiento y la carte le padre
 guitar su sue/do, dinero y bienes sin mas advertencia.
    Hay otros requisitos legates. Es recomendable que blame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un setvicio de
 remisiOn a abogados. Si no puede pager a un abogado, es posible que cumpla con los requisitos pare obtener servicios legates gratuitos de un
 programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
(www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cones de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
colegio de abogados locales. AVISO: Par ley, la cotta (lane derecho a reclamar las cuotas y los costos exentos pot imponer un gravamen sabre
cualquier recuperacien de $10,0006 mes de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
pager el gravamen de la code antes de qua la carte pueda desechar el caso.
The name and address of the court is:                                                                      CASE NUMBER:(NCimero del Caso):
(El nombre y dlrecciOn de la code es):                                                                    SCV- 26775-5—
 Superior Court of California, County of Sonoma 600 Administration Dr. Santa Rosa, CA

The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direcciOn ye!numero
de telofono del abogado del demandante, o del demandante que no tiene abogado, es):
 Cody Molica, 4360 Stony Point Road Santa Rosa, CA 95407 707-791-9101
 DATE:                                      •                                Clerk, by                                                                , Deputy
                                                     ARLENE D.
                                                             JUNIOR (Secretario)            JANIE                          DORMAN
(Fecha)           JAN 2 8 2021                                                                                                                        (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons,(POS-010).)
                                  NOTICE TO THE PERSON SERVED: You are served
  IS
                                      1.      as an individual defendant.
                                      2. 1 -1 as the person sued under the fictitious name of (specify):

                                      3.     x    on behalf of (specify): SYNCHRONY BANK

                                            under:         CCP 416.10 (corporation)                                  CCP 416.60 (minor)
                                                           CCP 416.20 (defunct corporation)                          CCP 416.70 (conservatee)
                                                           CCP 416.40 (association or partnership)                   CCP 416.90 (authorized person)
                                                          other (specify):
                                      4.           by personal delivery on (date)                                                                         Page 1 of 1
 Form Adopted for Mandatory Use                                                                                                 Code of Civil Procoduro §§ 412.20,465
                                                                       SUMMONS                                                                      wvow.courts.ca.gov
 Judicial Council of California
 SUM-100 [Rev. July 1.20091

 For your protection and privacy, please press the Clear
 This Form button after you have printed the form.                :`.Printthislorm-t'        Save this form                             PraTiffinanin
                 Case 4:21-cv-01549-JST Document 1-1 Filed 03/04/21
                                                               (Th
                                                                    Page 3 of 5
     '
     r




 1                                                                             ENDORSED
   Cody Molica
                                                                                 FILED
   4360 Stony Point Road
 2
   Santa Rosa, CA 95407                                                        JAN 2 8 2021
 3 (707)791-9101
   cmolis_a_11@gmail.com                                                SUPERIOR COURT OF CALIFORNIA
 4                                                                           COUNTY OF SONOMA

     Plaintiff in Pro Per
 5

 6

 7




                      SUPERIOR COURT OF CALIFORNIA, COUNTY OF SONOMA
10

11
     CODY MOLICA,                                        Case No.: SCV-    24'7755
13                    Plaintiff,

14   vs.                                                 COMPLAINT FOR DAMAGES,
                                                         DECLARATORY AND INJUNCTIVE
15
     SYNCHRONY BANK,                                     RELIEF
16                                                       UNLIMITED CIVIL ACTION
                      Defendant
17
                                            First Cause of Action
18
                                   Violation of the California Rosenthal Act
19

,0                                     (Bus. & Prof. C. §§1788 et seq.)
21            Plaintiff is a resident of the State of California and County of Sonoma. Defendant is a
22
              corporation registered with the California Secretary of State and does business in
23
              California.
24

25
           2. Plaintiff is the recipient of a revolving door account with defendant who during the Fall

26            of 2020 began making collection calls upon plaintiff and sending him threatening letters.

27

28   COMPLAINT FOR DAMAGES, DECLARATORY AND INJUNCTIVE REL1EFUNLIMITED CIVIL ACTION -
     1
             Case 4:21-cv-01549-JST Document 1-1 Filed 03/04/21 Page 4 of 5



 1     3. In response plaintiff sent defendant a letter demanding that all communications with
2
          plaintiff regarding the account should cease until further written notice.
3
       4. Despite being in receipt of this cease-and-desist letter, defendant continued and even

          ramped up the collection calls, phoning him several times daily in an attempt to collect a
5

6         debt and continuing to send threatening correspondence.

7      5. Defendants willful refusal to honor plaintiffs request to refrain from further
8
          communication is a violation of the California Rosenthal Act warranting imposition of
9
           monetary, declaratory and injunctive relief as prayed forth herein.
10
                                        Second Cause of Action
11

12                       Violation of the Fair Debt Collection Practices Act

13                      (Plaintiff realleges paragraphs 1-5 as stated herein)
14
       6. Plaintiff had a similar right to demand defendant to cease communicating with him
15
           regarding any alleged debt under the Fair Debt Collection Practices Act codified within
16
          federal law. The same pattern of misconduct alleged in the first cause of action gives rise
17

18         to additional relief as prayed for in the complaint herein.

19

20
                                            Prayer for Relief
21
           1. For compensatory damages according to proof at trial.
22
          2. For statutory damages for each willful violation of state and federal law.
23

24         3. For a declaration that defendant violated state and federal law when they continued to

25            contact plaintiff in an attempt to collect a debt after knowing that plaintiff had
26
              demanded they cease doing so in the future.
27

28   COMPLAINT FOR DAMAGES, DECLARATORY AND INJUNCTIVE RELIEFUNLIMITED CIVIL ACTION -
             Case 4:21-cv-01549-JST Document 1-1 Filed 03/04/21 Page 5 of 5



           4. For a permanent injunction enjoining defendants from further Violations of plaintiffs

 2
              rights as alleged herein in the future,
 3
              •Date: January 25, 2021
 4

 5

 6

 7                                                               ,Plaintiff in Pro Per

 8

 9

10

11

12

1:3

14

15

16

17

18

19

,0

21

-29


23:

24

'
)5

'76

27

28,   COMPLAINT FOR.DAMAGES,..1)KLARATORY AK/INJUNCTIVE RELIEFUNLIMITED MIL.ACTION -
      3
